action. Second Judicial District Court, Washoe County; Steven Elliott,
                  Judge.
                              Appellant filed a tort action against the 47 listed respondents.
                  Respondent Steven Pitts was served with the complaint on July 16, 2013.
                  Over the next few months, the district court entered eight different orders
                  dismissing the action against 46 of the listed respondents. None of these
                  orders, however, dismissed the action against Pitts. Then on March 13,
                  2014, the district court entered an order granting NRCP 54(b) certification
                  of finality, concluding that the court had granted dismissal in favor of all
                  of the defendants, that each of the dismissal orders were certified as final
                  judgments, and that the case had reached its conclusion. Appellant has
                  appealed from that order.
                              Our review of this appeal reveals a jurisdictional defect. In
                  particular, NRAP 3A(b)(1) allows an appeal from a final judgment entered
                  in an action. A final judgment is one that disposes of all issues presented
                  in the case, and leaves nothing for the future consideration of the district
                  court, except for post-judgment issues such as attorney fees and costs. Lee
                  v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000). A judgment
                  resolving a claim or removing a party, while other claims or parties
                  remain pending, can be certified as final under NRCP 54(b) if the district
                  court makes a determination that there is no just reason for delay.
                              Although it appears that the district court has resolved all
                  claims against 46 of the respondents and the district court's March 13
                  order purports to grant a motion for NRCP 54(b) certification, the
                  certification does not appear proper because it concludes that the action
                  has been dismissed against all parties, yet the record contains no written



SUPREME COURT
        Of
     NEVADA
                                                        2
(0) 1947A    e7
                order dismissing or otherwise finally resolving the action against Pitts.
                Accordingly, we lack jurisdiction over this appeal, and we
                            ORDER this appeal DISMISSED.'




                                                            Hardesty


                                                                                        J.




                cc: Chief Judge, The Second Judicial District Court
                     Hon. Steven Elliott, Senior Judge
                     Jerry Lynn O'Neal
                     Washoe County District Attorney/Civil Division
                     Attorney General/Las Vegas
                     Washoe County School District Legal Department
                      Prout LeVangie/Las Vegas
                      Van Cott, Bagley, Cornwall & McCarthy
                      Rands & South & Gardner/Reno
                      Dave Childs
                      Reno City Attorney
                      Jeffrey Martin
                      Jim Galloway
                      Robert Larkin
                      Steven Pitts
                      Washoe District Court Clerk


                       'In light of this order, we deny as moot any relief requested in
                 appellant's June 9, June 11, and July 10, 2014, proper person notices.

SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 194Th ex(